


109 HR 5402 IH: Fuel Consumption Education

U.S. House of Representatives
2006-05-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5402
		IN THE HOUSE OF REPRESENTATIVES
		
			May 17, 2006
			Mr. Conaway
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committee on
			 Education and the
			 Workforce, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To provide for the establishment of a partnership between
		  the Secretary of Energy and appropriate industry groups for the creation of a
		  transportation fuel conservation education campaign, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Fuel Consumption Education
			 Act.
		2.FindingsThe Congress finds that—
			(1)today’s gasoline prices are taking a severe
			 toll on the pocketbooks of all Americans and are nearing a level of national
			 emergency;
			(2)a
			 large number of factors contribute to the price of gasoline, including
			 worldwide demand for crude oil, taxes, international conflicts, regional supply
			 chains, environmental regulations, and refining capacity;
			(3)individuals can
			 take steps to address rising demand by using a few simple gas saving tips;
			 and
			(4)increased driving
			 efficiency will lower the demand for gasoline and thereby lower prices in the
			 short term.
			3.Partnership
			(a)EstablishmentThe
			 Secretary of Energy shall enter into a partnership with interested industry
			 groups, including groups from the automotive, gasoline refining, and oil
			 industries, to create a public education campaign that provides information to
			 United States drivers about immediate measures that may be taken to conserve
			 transportation fuel. This public-private partnership shall include a five
			 member advisory board, to be chaired by the Secretary or his designee, which
			 shall include representatives from the Department of Energy, the oil industry,
			 the automotive industry, and the Congress, to be appointed by the Secretary.
			 The Secretary shall appoint the advisory board not later than 30 days after the
			 date of enactment of this Act.
			(b)AccessibilityThe public information campaign under this
			 section shall be targeted to reach the widest audience possible. The education
			 campaign shall include television, print, Internet website, or any other method
			 designed to maximize the dissemination of transportation fuel savings
			 information to drivers.
			(c)Cost
			 sharingThe Secretary shall provide no more than 50 percent of
			 the cost of the campaign created under this section.
			(d)Authorization of
			 appropriationsThere are authorized to be appropriated to the
			 Secretary $10,000,000 for carrying out this section.
			4.Termination of
			 programThe Secretary of Labor
			 shall terminate the America’s Job Bank program.
		
